Citation Nr: 1103039	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-22 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating, for compensation 
purposes, based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from March 17, 1970 to April 21, 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In June 
2008, the RO denied reopening claims for service-connection for 
heart disease and dizziness/insomnia.  That rating decision also 
continued the 30 percent rating for depression and the 20 percent 
rating for the service-connected back disorder, as well as the 
denial of TDIU.  A November 2008 rating decision also continued 
those ratings for the depression and the back.  In July 2009, the 
RO denied reopening the claim for service-connection for ulcers.  

In September 2010, the Board granted service connection for 
ulcers.  The Board found that new and material evidence had not 
been received to reopen claims for service connection for a 
cardiovascular disorder and for dizziness with insomnia.  The 
Board continued a 30 percent rating for depression and a 20 
percent rating for myofascial pain syndrome of the lumbar spine.  
The TDIU claim was remanded so the agency of original 
jurisdiction (AOJ) could readjudicate the claim in light of the 
grant of service connection for peptic ulcer disease.  The 
readjudication was accomplished by way of an October 2010 
supplemental statement of the case, which continued the denial of 
TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The September 2010 Board decision granted service connection for 
peptic ulcer disease based on a favorable medical opinion 
following an August 2004 VA gastrointestinal examination.  Review 
of the record does not disclose a subsequent VA gastrointestinal 
examination.  While the 2004 examination and opinion were 
adequate on the question of etiology, an examination over 6 years 
ago is not adequate to determine the current extent of the 
disability.  We also note that 2 of the 4 service-connected 
disabilities are gastrointestinal.  Thus, a current 
gastrointestinal examination is desirable to determine the impact 
of the service-connected disability.  Mental and back 
examinations were done in 2008, but this remand affords an 
opportunity for all examinations to be brought current.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a 
VA gastrointestinal examination.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  Any tests or studies that 
may be indicated should be done.  The 
examiner should respond to the following 
inquiries with complete explanations.  

a.  Identify all current manifestations of 
the service-connected peptic ulcer 
disease.  

b.  Describe how the service-connected 
peptic ulcer disease affects the Veteran's 
functioning.  

c.  Identify all current manifestations of 
the service-connected gastroesophageal 
reflux disease (GERD).  

d.  Describe how the service-connected 
GERD affects the Veteran's functioning.  

2.  The Veteran should be scheduled for a 
VA examination of his lumbar spine.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  Any tests or studies that 
may be indicated should be done.  The 
examiner should respond to the following 
inquiries with complete explanations.  

a.  The examiner should measure the range of 
thoracolumbar spine motion, describing any 
limiting factors.  If the veteran experiences 
pain on motion, the physician should express 
an opinion as to the credibility of the 
complaints and specify the evidence on which 
he bases his assessment.  The doctor should 
report at what point in the range of motion 
any pain appears and how it affects motion.  

b.  Describe all functional loss affecting 
the lumbar spine including more movement than 
normal (instability), any locking, weakened 
movement, fatigability and lack of endurance, 
incoordination, swelling, deformity, atrophy 
of disuse, disturbance of locomotion or 
interference with weight bearing.  If 
possible, the examiner should describe the 
functional impairment in terms of the degree 
of additional range-of-motion lost.  

3.  The Veteran should be scheduled for a 
VA mental examination.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  Any 
tests or studies that may be indicated 
should be done.  The examiner should 
respond to the following inquiries with 
complete explanations.  

a.  Identify all current manifestations of 
the service-connected depression.   

b.  Describe how the service-connected 
depression affects the Veteran's 
functioning.  

4.  Thereafter, the RO should readjudicate 
the TDIU claim in light of any evidence added 
to the record.  If the claim remains denied, 
the appellant and his representative should 
be provided a supplemental statement of the 
case (SSOC).  An appropriate period of time 
should be allowed for response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

